Citation Nr: 0810671	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-33 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 2000 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which assigned a temporary evaluation of 
100 percent, effective January 5, 2004, and an evaluation of 
10 percent, effective April 1, 2004.


FINDINGS OF FACT

1.  The service-connected right knee disability is manifested 
by pain, swelling, slight limitation of motion, lack of 
endurance, inability to run, and frequent flareups, which 
approximate the limitation of function resulting from flexion 
limited to 45 degrees.

2.  The service-connected right knee disability is not 
manifested by frequent episodes of locking nor effusion into 
the joint.

3.  There is slight subluxation or lateral instability.

4.  There is no ankylosis or impairment of the tibia and 
fibula.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but no higher, for 
right knee disability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.  

The veteran injured his right knee in 1999 while rappelling.  
He re-injured the knee in 2000 while running.  The knee 
underwent arthroscopic surgery in January 2004.  The veteran 
complains of right knee pain and stiffness.  

Disability of the knee and leg is rated using 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5256 through 5263.  The 
veteran is currently rated under DC 5257.  Under DC 5257, a 
10 percent evaluation is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is appropriate for 
severe subluxation or lateral instability.  DC 5258 warrants 
a 20 percent evaluation for cartilage, semilunar, dislocated, 
with frequent episodes of locking, pain, and effusion into 
the joint.  Both VA examinations note swelling but no 
deformity.  Both examinations also note a fairly normal gait.  
Therefore, no rating beyond 10 percent is warranted under DC 
5257 or 5258.
 
Under DC 5260, a 10 percent rating is warranted where flexion 
of the leg is limited to 45 degrees, a 20 percent rating is 
warranted where flexion is limited to 30 degrees, and a 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  Under DC 5261, a separate 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, and a 30 percent rating is warranted 
for extension limited to 15 degrees.  The September 2004 VA 
examiner noted the veteran's range of motion to be 0 degrees 
extension to 130 degrees flexion with pain from 125-130.   
This is very close to the normal range of motion, which is 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  The November 2005 VA examiner noted range of 
motion to be 0 degrees extension to 125 degrees flexion with 
pain from 120-125.  

Both VA examinations note symptoms warranting an increase to 
20 percent under the DeLuca criteria.  The veteran 
experienced crepitus, swelling, and joint line pain.  The 
November 2005 VA examiner reported difficulty with any 
significant repetitive bending, lifting, twisting of the 
right knee, and running.  The September 2004 VA examiner 
noted the inability to perform repetitive activities of 
lifting, bending, twisting, standing greater than an hour. 
Also the veteran could not run.  He had flareups 1-2 times 
per day lasting minutes to an hour.  The later VA examination 
report noted flareups averaging 2 times per week lasting half 
a day to three-quarters of a day during which the veteran has 
more pain and limitations but can still function.  The 
veteran attempted to use a brace to alleviate these symptoms 
but it did not help.  In portraying the degree of limitation 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups, the Board concludes that 
this additional limitation of function more nearly 
approximates the loss of function equivalent to limitation of 
flexion of the leg to 45 degrees, warranting assignment of an 
additional 10 percent for this limitation of function.

In the absence of evidence of service-connected ankylosis (DC 
5256), symptomatic removal of semilunar cartilage (DC 5259), 
impairment of the tibia and fibula (DC 5262), or genu 
recurvatum (DC 5263), there is no basis for evaluating the 
veteran's disability under any other diagnostic code.  See 
38 C.F.R. § 4.71a.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 2 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign a disability evaluation higher than 20 percent for the 
right knee disability.  

Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's August 2004 notice letter described the evidence 
necessary to file claims for an increased rating, and met all 
the requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  The 
Board acknowledges that the veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) because his case was certified to the Board 
in February 2006, shortly before the Dingess decision was 
issued.  To whatever extent Dingess or the recent decision of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
the specific notice to be given in claims for increase, 
requires more extensive notice, the Board finds no prejudice 
to the appellant in proceeding with the present decision.  He 
appealed the disability evaluation assigned.  He was given 
the specific requirements for an increased rating for the 
disability at issue in the rating decision and in the 
statement of the case, so he has actual notice of those 
criteria.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records and VA examinations.



	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating of 20 percent is granted for right knee 
disability, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


